t c memo united_states tax_court charles g and elizabeth a fargo petitioners v commissioner of internal revenue respondent docket no 9492-02l filed date dennis n brager for petitioners linette b angelastro for respondent memorandum opinion holmes judge the petitioners charles and elizabeth fargo bought two tax_shelters years ago when respondent disallowed their losses and sent them a notice_of_deficiency in time and the compounding of interest had nearly quadrupled their total bill petitioners paid the tax portion of the deficiencies in full we consider whether respondent abused his discretion under sec_6330 in refusing to compromise the remainder background petitioners filed joint returns for the tax years and for they claimed a schedule e loss of dollar_figure attributable to their interest in a partnership named jackson associates jackson for they claimed schedule e losses of dollar_figure attributable to their interest in jackson and dollar_figure attributable to their interest in another partnership smith asher associates smith asher both jackson and smith asher were partners in other partnerships jackson in a partnership called wilshire west associates wilshire and smith asher in a partnership called redwood associates redwood all these partnerships were subject_to the tefra provisions of sections these partnerships were all affiliated with a group of tax_shelters known as the swanton coal programs a coal mining venture which produced much more litigation than coal see eg 92_tc_1349 beagles v section references are to the internal_revenue_code_of_1986 as amended sec_6221 to were added by the tax equity and fiscal responsibility act tefra of publaw_97_248 96_stat_648 and provide for the determination of partnership items at the partnership rather than at the individual partner level the commissioner is generally unable to assess a deficiency relating to a tefra partnership_item until after the completion of partnership-level proceedings see generally 116_tc_5 revd on other grounds 335_f3d_1121 10th cir commissioner tcmemo_2003_67 kelley v commissioner tcmemo_1993_495 in kelley we concluded that the formation and operation of the swanton coal programs appear to have as substance little more than a grandiose serving of whimsy and that they were nothing more than an elaborate scam to provide highly leveraged deductions for nonexistent expenses we therefore disallowed the partnership losses at issue and sustained the commissioner’s imposition of increased interest pursuant to sec_6621 because the programs were so clearly tax-motivated transactions because the programs used tiered partnerships however our decision in kelley did not automatically resolve the tax_liability of partners in jackson or smith asher and the commissioner continued to negotiate with the tax matters partners tmps for these partnerships until finally reaching closing agreements with both of them by mid-1999 after jackson and smith asher concluded their closing agreements respondent contacted petitioners in date sending them a notice of examination that proposed changes to their and returns in date respondent sent out notices of deficiency petitioners paid the entire tax portion of their outstanding and deficiencies amounting to dollar_figure but did not pay any of the accrued interest which had grown to more than dollar_figure after assessing the deficiencies respondent sent petitioners a final notice_of_intent_to_levy petitioners timely requested a hearing the focus of which was their offer to compromise the nearly two decades of compound interest for dollar_figure the appeals officer rejected their offer and determined that a levy was appropriate this action followed the case was calendared for trial in california where the fargos resided when they filed their petition the parties stipulated the relevant facts and moved to submit the case for decision without trial under rule discussion sec_7122 directs the secretary to prescribe guidelines for determining whether to accept or reject specific offers in compromise under sec_301_7122-1t b temporary proced admin regs fed reg date there are three grounds for compromise doubt as to liability doubt as to collectibility and promotion of effective tax_administration petitioners argue that their compromise offer met two of the temporary regulations’ separate standards for acceptance in furtherance of effective tax_administration -- collection of the full amount would cause them economic hardship as petitioners submitted their offer_in_compromise after date and before date it is governed by the temporary regulations that were then in force the portions relevant to this case survived in substantially_similar form in the final regulations at sec_301_7122-1 proced admin regs see sec_301_7122-1t b i temporary proced admin regs supra and even if it did not would because of exceptional circumstances be detrimental to voluntary compliance by taxpayers by creating doubt as to the fair administration of the tax laws see sec_301_7122-1t ii temporary proced admin regs supra respondent rejected both arguments he concluded that petitioners could fully satisfy both their tax debt and their foreseeable expenses without economic hardship he also concluded that they had failed to show exceptional circumstances sufficient to justify accepting their compromise we examine each issue in turn mindful that our review under sec_6330 is for abuse_of_discretion see 115_tc_35 this standard does not ask us to decide whether in our own opinion the offer_in_compromise should have been accepted but whether the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 a hardship petitioners suggest that although they currently enjoy fairly substantial means their economic future is tainted by a diagnosis that petitioner charles fargo suffers from a progressive neurological condition that may eventually require round-the-clock nursing care they claim that such care is so expensive almost dollar_figure year by their estimate that it would cause them to wholly consume their liquid_assets in years they argue that respondent should have accepted their offer as a viable alternative to a levy because of this foreseeable economic hardship as we already noted we look to respondent’s determination for anything that runs counter to established law or suggests the lack of a sound basis in fact or law in that light we decline to second-guess his determination that petitioners’ resources are sufficient to warrant collection of the entire outstanding liability the record compiled by respondent indicates that petitioners possess substantial wealth--over a million dollars in total assets if equity in real_estate is counted and a large income even in their retirement while petitioners certainly present a legitimate view of their possible future needs we do not find that the record shows respondent to have abused his discretion in concluding that petitioners can pay their debt without suffering substantial economic hardship b exceptional circumstances petitioners also renew here the arguments in favor of a finding of exceptional circumstances that they made to respondent first they contend the irs had no justification for its extraordinary delay in assessing their unpaid tax_liability after we decided kelley v commissioner supra quoting extensively from legislative_history petitioners argue that the delay between the adjudication of the underlying tax issues in and the first contact they received from the irs in falls within the class of situations contemplated by congress when it described the offer_in_compromise program as a method for resolving longstanding cases which have accumulated as a result of delay in determining the taxpayer’s liability h conf rept pincite 1998_3_cb_747 petitioners suggest that the irs was at the very least complicit and perhaps negligent or malicious in allowing their original tax savings of dollar_figure to balloon into a total liability of more than dollar_figure they allege that this irs conduct should have compelled respondent to accept their offer_in_compromise respondent while acknowledging the length of time that passed between our decision in kelley v commissioner tcmemo_1993_495 and his contacting petitioners contends that it was due not to any improprieties by the irs but rather to the deliberate pace at which tefra partnership_audits may progress the partnership interests which petitioners held were not in the partnerships directly at issue in kelley but rather in partnerships which themselves were partners in the partnerships that kelley analyzed this tiered_structure meant that under tefra even after kelley respondent had to negotiate a closing_agreement with the tmps of the partnerships in which petitioners had an interest before starting collection activity at their level the appeals officer determined that the delay in petitioners’ learning of their snowballing liability is a matter they should address with the tmps of their partnerships we agree tefra contemplates that it is generally a tmp’s responsibility to keep his partners informed sec_6233 sec_301_6223_g_-1t temporary proced admin regs fed reg date we decline to decide that the failure of the irs to contact petitioners sooner is reason to compel respondent to accept a settlement of approximately percent of petitioners’ interest liability we do agree with petitioners that there is something disconcerting about their not receiving notice of the ramifications for them of the swanton coal litigation until indeed respondent’s determination notes that petitioners may have received no correspondence at all from their tmps since one part of respondent’s determination regarding the long delay between kelley and assessment does seem mistaken the appeals officer found that no link had been established between the swanton coal programs and petitioners’ tax_liabilities this statement is fundamentally in error if it was intended to mean that kelley did not at least indirectly affect petitioners’ tax_liabilities nevertheless it appears to be dictum regardless of the interrelation of the partnerships involved in the swanton programs respondent is correct that legal responsibility for more promptly notifying petitioners and trying to resolve their partnerships’ tax issues lay ultimately with their tmps we believe however that if there is a remedy it does not lie in denying the government the interest to which it is legally entitled petitioners also call our attention to the decision in beagles v commissioner tcmemo_2003_67 which indicates that the commissioner abated over years’ worth of interest arising out of a similar liability for the taxpayers in that case which also arose from the swanton coal programs petitioners argue that this makes it inequitable for respondent to have denied their offer_in_compromise which sought only similar relief we are unpersuaded the commissioner’s decision to grant interest abatement to one swanton participant would hardly suffice to show that he abused his discretion in denying another’s request for an offer_in_compromise different factors are relevant to each form of relief and of course different taxpayers face different circumstances in beagles the commissioner may have abated interest at least in part because the taxpayer became terminally ill during the collection process id in any event review for abuse_of_discretion allows different decisions even in similar cases so long as none represent a clear error in judgment by the decisionmaker 24_f3d_159 11th cir decision will be entered for respondent
